t c memo united_states tax_court walter s and sally h newbern petitioners v commissioner of internal revenue respondent docket nos filed date a eugene lewis for petitioners judith c winkler for respondent memorandum opinion colvin judge these cases are before the court on petitioners’ second motion to set_aside stipulations of settled issues petitioners contend that their counsel at that time petitioners' former counsel signed stipulations of settled issues in these cases without their authority the sole issue - - for decision is whether petitioners are bound by those stipulations of settled issues we hold that they are the parties and petitioners' former counsel submitted memoranda and affidavits relating to petitioners' motion we decide the motion on the basis of those memoranda and affidavits neither petitioners nor their former counsel nor respondent requested a hearing to decide this motion section references are to the internal_revenue_code_of_1986 unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure references to mr and mrs newbern are to walter and sally newbern background settlement of petitioners' tax_court case petitioners claimed flow-through deductions based on their interest in the vanguard oil technology partnership which were disallowed by a notice_of_deficiency dated date petitioners filed a petition on date in docket no petitioners retained declan j o'donnell o'donnell in date on the recommendation of the vanguard oil technology partnership o'donnell signed and filed petitioners’ petition in docket no and he filed an entry of appearance in the case at docket no on date in he signed and filed amendments to the petitions in both of these cases which alleged that mrs newbern was an innocent spouse signature of counsel on a petition is a representation that counsel is authorized to represent a taxpayer rule b several times in fall o'donnell and other lawyers in o'donnell's law firm discussed with mr newbern the possibility of settling petitioners' cases on date o'donnell and respondent's counsel signed stipulations of settled issues in these cases which resolved issues concerning vanguard oil technology's investment in the elektra hemisphere tax_shelter for and o'donnell promptly notified petitioners in writing of the settlements petitioners knew the terms of the settlements in date at a time not specified in the record after he signed the stipulations of settled issues o'donnell asked petitioners to ratify the stipulations in writing they did not do so petitioners retained new counsel for these cases on date o'donnell withdrew as petitioners' counsel on date petitioners' motion to set_aside the settlements petitioners filed a motion to set_aside the stipulations of settled issues on date which was more than years after o'donnell told petitioners the terms of the settlements we denied petitioners’ motion because the consistent settlement procedures of section apply only to partnership taxable years beginning after date and thus do not apply to klektra hemisphere's and tax years 110_tc_165 we also decided that respondent had not committed fraud on the court and that petitioners were bound by the settlements with respect to the elektra hemisphere partnership issues we permitted petitioners q4e- to file a second motion to set_aside the stipulations of settled issues in which they could assert that o'donnell lacked authority to settle the partnership issues discussion position of petitioners o'donnell and respondent petitioners contend that o'donnell did not have authority to sign the stipulations of settled issues and that mr newbern did not intend to settle these cases on the basis stipulated mr newbern asserts that he authorized o'donnell in date to concede petitioners' claim that mrs newbern was an innocent spouse but not to concede or settle the partnership issues o'donnell had no written authority from petitioners to settle the cases but he stated in his affidavit that he remembers that he felt comfortable signing the stipulations of settlement based on a telephone conversation he had with petitioners background whether an attorney has authority to act on behalf of a taxpayer is a factual question to be decided according to common_law principles of agency 108_tc_320 85_tc_359 70_tc_623 generally a lawyer may settle a client's claim only if the client expressly authorizes the lawyer to do so see smith v washburn condon p ariz see also model rules of - professional conduct rule a however prolonged silent acquiescence by a client with full knowledge of the facts may be treated as ratification of an unauthorized act or settlement by his or her lawyer 951_fsupp_192 m d ala a settlement agreement negotiated by the plaintiff's attorney without her authority was treated as ratified by the plaintiff because she kept settlement proceeds for more than a year yarnall v yorkshire worsted mills a 2d pa a settlement stipulation executed without authority by the plaintiff's attorney was treated as ratified by the plaintiff in part because he waited months to repudiate the settlement where taxpayers challenge the authority of counsel to act on their behalf the burden_of_proof is on the taxpayers to show that their counsel lacked authority dahl v commissioner tcmemo_1995_179 affd per curiam without published opinion 85_f3d_643 11th cir smith v commissioner tcmemo_1990_430 whether petitioners are bound by the settlements petitioners deny that they authorized o'donnell to settle o'donnell believed petitioners had authorized him to sign the stipulations of settled issues petitioners have failed to prove that o'donnell lacked express authority to settle however even if we did not believe that o'donnell had express authority to settle petitioners impliedly ratified the settlements by failing to repudiate them for more than years after they knew about -- - them see 100_tc_353 implied ratification kraasch v commissioner supra pincite taxpayers were bound by a petition filed and signed in their names we deemed their conduct after the petition was filed to be implied ratification since they knew about the petition and did not disaffirm it gaviola v commissioner tcmemo_1986_349 court rejected taxpayer's attempt to withdraw a stipulation of settlement based on her claim that her attorney was without authority to represent her because even if she did not initially authorize him to represent her she ratified his representation during the course of proceedings before the tax_court affd without published opinion 819_f2d_1129 2d cir for the reasons stated above we deny petitioners’ second motion to set_aside the stipulations of settled issues petitioners are bound by their settlements of the elektra hemisphere partnership issues an order will be issued denying petitioners' second motion to set_aside stipulations of settled issues
